UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05569 Franklin Universal Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 650) 312-2000 Date of fiscal year end: 8/31 _ Date of reporting period: 2/28/17 Item 1. Reports to Stockholders. Contents Semiannual Report Franklin Universal Trust 2 Performance Summary 5 Important Notice to Shareholders 6 Financial Highlights and Statement of Investments 7 Financial Statements 17 Notes to Financial Statements 21 Annual Meeting of Shareholders 28 Dividend Reinvestment and Cash Purchase Plan 29 Shareholder Information 31 franklintempleton.com Semiannual Report Franklin Universal Trust Dear Shareholder: We are pleased to bring you Franklin Universal Trust’s semiannual report for the period ended February 28, 2017. Your Fund’s Goal and Main Investments The Fund’s primary investment objective is to provide high, current income consistent with preservation of capital. Its secondary objective is growth of income through dividend increases and capital appreciation. Performance Overview For the six months under review, the Fund’s cumulative total returns were +7.97% based on net asset value and +6.48% based on market price, as shown in the Performance Summary on page 5. For comparison, the Credit Suisse (CS) High Yield Index, which is designed to mirror the investable universe of the U.S. dollar-denominated high yield debt market, produced a +6.05% total return, 1 and utilities stocks, as measured by the Standard & Poor’s ® (S&P ® ) 500 Utilities Index, which tracks all electric utility stocks in the broad S&P 500 ® Index, posted a total return of +7.16% for the same period. 2 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Economic and Market Overview The U.S. economy continued to grow in 2016’s fourth quarter, though at a slower pace compared to the third quarter. Strength in consumer spending, private inventory investment, residential and non-residential fixed investment, and state and local government spending was partially offset by declines in net exports and federal government spending. The manufacturing sector generally expanded, and the services sector continued to grow. The unemployment rate decreased slightly from 4.9% in August 2016 to 4.7% at period-end. 3 Monthly retail sales were volatile, but grew during most of the review period. Inflation generally increased during the period, as measured by the Consumer Price Index. At its December meeting, the U.S. Federal Reserve (Fed) raised its target range for the federal funds rate to 0.50%–0.75%, as policymakers cited improved labor market conditions and higher inflation. At its February meeting, the Fed kept its interest rate unchanged. However, Fed chair Janet Yellen, in her testimony to the Senate, indicated that the Fed’s December median forecast of three rate increases in 2017 remained in place. The minutes of its February meeting indicated the Fed might find it appropriate to hike interest rates again “fairly soon.” The 10-year Treasury yield, which moves inversely to its price, shifted during the period. It rose from 1.58% on August 31, 2016, to a period high of 2.60% on December 15, 2016. However, negative interest rates in Japan and Europe, and central banks’ purchases of government bonds, pushed down the Treasury yield, which reached a period low of 1.54% on September 7, 2016. The yield rose in October, due to positive economic data and signals from the Fed about the possibility of an increase in interest rates in the near term. The U.S. Treasury yield further increased in November and December, amid a bond market selloff, based on investor expectations that possible expansionary fiscal policies under new U.S. President Donald Trump could lead to a stronger economy and higher inflation, as well as the Fed’s decision to increase interest rates at its December meeting. The 10-year Treasury yield ended the period at 2.36%. Investment Strategy We invest primarily in two asset classes: high yield bonds and utility stocks. Within the high yield portion of the portfolio, we use fundamental research to invest in a diversified portfolio of bonds. Within the utility portion of the portfolio, we focus on 1. Source: Credit Suisse Group. 2. Source: Morningstar. The indexes are unmanaged and include reinvestment of any income or distributions. They do not reflect any fees, expenses or sales charges. One cannot invest directly in an index, and an index is not representative of the Fund’s portfolio. 3. Source: Bureau of Labor Statistics. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). TheSOIbeginsonpage8. 2 Semiannual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST companies with attractive dividend yields and with a history of increasing their dividends. Manager’s Discussion The Fund’s primary asset classes delivered positive results during the reporting period. The U.S. economy continued its moderate pace of growth. The yield on the 10-year Treasury bond began the period at 1.58% and increased to 2.36% by period-end. Factors that contributed to the yield increase included investor expectations of higher inflation as well as continued favorable trends in key economic data—particularly the labor market and consumer and business confidence. These factors also led the Fed to increase interest rates by 25 basis points in December. We believe investors were not averse to risk taking during the period. Portfolio Composition 2/28/17 % of Total Investments* Corporate Bonds 65.3 % Utilities Common Stocks 30.4 % Natural Resources Common Stocks 1.5 % Materials Common Stocks 0.8 % Convertible Preferred Stocks** 0.0 % Escrows and Litigation Trusts** 0.0 % Transportation Common Stocks** 0.0 % Short-Term Investments & Other Net Assets 2.0 % *Percentage of total investments of the Fund. Total investments of the Fund include long-term and short-term investments and other net assets, excluding long-term debt issued by the Fund. **Rounds to less than 0.1%. Crude oil prices increased during the period after major producers talked about cutting supply. Other major commodities followed a similar pattern. For instance, the metals and mining and energy sectors of the Credit Suisse (CS) High Yield Index posted strong returns during the period. 4 High yield corporate bonds, which are highly sensitive to growth expectations, generated a marginally negative return in November, but generated positive returns in the other five months of the period. The CS High Yield Index returned +6.05% during the period. 2 Overall, spreads over Treasuries compressed from 558 to 421 basis points over the period, even with higher Treasury yields at period-end. Utility stocks faced a challenge in the form of increasing Treasury yields during the period. However, the sector posted a positive total return for the period given increases in commodity prices. Overall, utility stocks, as measured by the S&P 500 Utilities Index, generated a +7.16% return for the period. 2 High Yield Corporate Bonds The Fund benefited from its position in the metals and mining and energy sectors during the period. In market value terms, we began the period with overweighted allocations to energy and metals and mining relative to the CS High Yield Index. By period-end, we maintained our overweighted position in metals and mining, but we had reduced our energy position to the point that we were underweighted relative to the Index. Oversupply in many commodities coupled with concerns over slowing growth in China led to falling prices in 2015 and into 2016. However, these trends reversed in early 2016 and continued through period-end as a more balanced supply-demand profile helped many commodity prices, and subsequently commodity producers. The Fund’s overweighted allocation to the health care sector detracted from relative performance during the period. During the period, health care faced challenges such as the uncertainty surrounding the overall direction of public health care in the U.S. under the new presidential administration. Additionally, many companies have come under pressure about their drug pricing practices, with lawsuits pending as a result. However, we remained focused on the fundamentals and believe that many investors overreacted to this situation. Utility Stocks The utilities sector, as measured by the S&P 500 Utilities Index, returned +7.16% during period, underperforming the +10.01% return of the S&P 500 Index. 2 With higher Treasury yields, utility stocks were challenged by declining utility valuations. Despite being regulated, many utilities benefited from the positive trend in commodity prices during the period. Overall, with natural gas and power prices in a sustained deflation, regulatory relationships healthy, reliability improving and operational productivity rising, we believe the fundamental underpinnings for the financial health of the utility sector remained intact, and the sector produced positive results for the period. 4. Metals and mining holdings are in materials in the SOI. franklintempleton.com Semiannual Report 3 FRANKLIN UNIVERSAL TRUST Top 10 Holdings* Based on Total Investments** 2/28/17 vs. 8/31/16 Issuer 2/28/17 Dominion Resources Inc. % Sempra Energy % NextEra Energy Inc. % American Electric Power Co. Inc. % Edison International % Duke Energy Corp. % Pinnacle West Capital Corp. % The Southern Co. % Navient Corp. % CenterPoint Energy Inc. % Issuer 8/31/16 Dominion Resources Inc. % Sempra Energy % NextEra Energy Inc. % American Electric Power Co. Inc. % Duke Energy Corp. % Edison International % Pinnacle West Capital Corp. % The Southern Co. % Navient Corp. % Westar Energy Inc. % *Excludes money market funds. **Percentage of total investments of the Fund. Total investments of the Fund include long-term and short-term investments and other net assets, excluding long-term debt issued by the Fund. Thank you for your continued participation in Franklin Universal Trust. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of February 28, 2017, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, country, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. CFA ® is a trademark owned by CFA Institute. 4 Semiannual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST Performance Summary as of February 28, 2017 Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Total returns do not reflect any sales charges paid at inception or brokerage commissions paid on secondary market purchases. The performance table does not reflect any taxes that a shareholder would pay on Fund dividends, capital gains distributions, if any, or any realized gains on the sale of Fund shares. Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses. Capital gain distributions are net profits realized from the sale of portfolio securities. Performance as of 2/28/17 1 Cumulative Total Return 2 Average Annual Total Return 2 Based on Based on Based on Based on NAV 3 market price 4 NAV 3 market price 4 6-Month +7.97 % +6.48 % +7.97 % +6.48 % 1-Year +28.21 % +26.42 % +28.21 % +26.42 % 5-Year +49.39 % +42.91 % +8.36 % +7.40 % 10-Year +101.03 % +107.76 % +7.23 % +7.59 % Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Share Prices Symbol: FT 2/28/17 8/31/16 Change Net Asset Value (NAV) $ 8.08 $ 7.67 +$0.41 Market Price (NYSE) $ 7.08 $ 6.84 +$0.24 Distributions (9/1/16–2/28/17) Net Investment Income $ All investments involve risks, including possible loss of principal. Bond prices generally move in the opposite direction of interest rates. As prices of bonds in a fund adjust to a rise in interest rates, the Fund’s share price may decline. Investments in lower rated bonds include higher risk of default and loss of principal. Stock prices fluctuate, sometimes rapidly and dramatically, due to factors affecting individual companies, particular industries or sectors, or general market conditions. In addition to having sensitivity to other factors, securities issued by utility companies have historically been sensitive to interest rate changes. When interest rates fall, utility securities prices, and thus a utilities fund’s share price, tend to rise; when interest rates rise, their prices generally fall. The Fund is actively managed but there is no guarantee that the manager’s investment decisions will produce the desired results. 1. The Fund has a fee waiver associated with any investment it makes in a Franklin Templeton money fund and/or other Franklin Templeton fund, contractually guaranteed through its current fiscal year-end. Fund investment results reflect the fee waiver; without this waiver, the results would have been lower. 2. Total return calculations represent the cumulative and average annual changes in value of an investment over the periods indicated. Return for less than one year, if any, has not been annualized. 3. Assumes reinvestment of distributions based on net asset value. 4. Assumes reinvestment of distributions based on the dividend reinvestment and cash purchase plan. franklintempleton.com Semiannual Report 5 FRANKLIN UNIVERSAL TRUST Important Notice to Shareholders The Funds Board previously authorized an open-market share repurchase program, pursuant to which the Fund may purchase Fund shares, from time to time, up to 10% of the Funds common shares in open-market transactions, at the discretion of management. This authorization remains in effect. 6 Semiannual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST Financial Highlights Six Months Ended February 28, 2017 Year Ended August 31, (unaudited) Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ Income from investment operations: Net investment income a Net realized and unrealized gains (losses) ) Total from investment operations ) Less distributions from net investment income . ) Net asset value, end of period $ Market value, end of period b $ Total return (based on market value per share) c % % )% % )% % Ratios to average net assets d Expenses before waiver and payments by affiliates % Expenses net of waiver and payments by affiliates % e % e % f % f % % Net investment income % Supplemental data Net assets, end of period (000s) $ Portfolio turnover rate % Total debt outstanding at end of period (000s) . $ Asset coverage per $1,000 of debt $ Average amount of senior rate fixed Notes per share during the period $ a Based on average daily shares outstanding. b Based on the last sale on the New York Stock Exchange. c Total return is not annualized for periods less than one year. d Ratios are annualized for periods less than one year. e Benefit of expense reduction rounds to less than 0.01%. f Benefit of waiver and payments by affiliates and expense reduction rounds to less than 0.01%. franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report 7 FRANKLIN UNIVERSAL TRUST Statement of Investments, February 28, 2017 (unaudited) Shares/ Country Warrants Value Common Stocks and Other Equity Interests 42.3% Energy 1.9% Enbridge Inc Canada 39,360 $ 1,647,216 a Energy XXI Gulf Coast Inc United States 12,053 391,722 a Energy XXI Gulf Coast Inc., wts., 12/30/21. United States 5,433 35,315 a Goodrich Petroleum Corp United States 19,379 267,430 a,b Halcon Resources Corp United States 52,355 411,996 a Halcon Resources Corp., wts., 9/09/20 United States 4,668 9,289 a Linn Energy LLC, A United States 14,317 472,461 a Midstates Petroleum Co. Inc United States 318 6,338 a,c Midstates Petroleum Co. Inc., wts., 4/21/20 United States 2,256 — a Penn Virginia Corp United States 3,869 188,614 a,d Penn Virginia Corp., 144A United States 4,833 235,609 a W&T Offshore Inc United States 64,140 160,991 3,826,981 Materials 1.0% BHP Billiton PLC, ADR. United Kingdom 25,185 818,261 a Freeport-McMoRan Inc United States 80,380 1,077,092 South32 Ltd., ADR Australia 10,074 96,005 a Verso Corp., A United States 3,330 26,074 a Verso Corp., wts., 7/25/23 United States 350 — 2,017,432 Transportation 0.0% † a,c CEVA Holdings LLC United States 180 23,326 Utilities 39.4% Alliant Energy Corp United States 80,000 3,158,400 American Electric Power Co. Inc United States 75,000 5,022,750 CenterPoint Energy Inc United States 122,800 3,354,896 CMS Energy Corp United States 65,000 2,893,800 Consolidated Edison Inc United States 40,000 3,081,600 Dominion Resources Inc United States 80,000 6,211,200 DTE Energy Co United States 25,000 2,534,500 Duke Energy Corp United States 57,560 4,751,578 Edison International United States 61,000 4,864,140 Entergy Corp United States 30,000 2,299,800 Exelon Corp United States 55,000 2,019,050 FirstEnergy Corp United States 60,000 1,945,800 Great Plains Energy Inc United States 70,000 2,034,200 NextEra Energy Inc United States 41,500 5,436,500 PG&E Corp United States 50,000 3,337,500 Pinnacle West Capital Corp United States 56,000 4,602,640 PPL Corp United States 80,000 2,950,400 Public Service Enterprise Group Inc United States 45,000 2,069,100 Sempra Energy. United States 50,000 5,514,500 The Southern Co United States 68,250 3,468,465 Vistra Energy Corp United States 11,988 193,726 WEC Energy Group Inc United States 40,000 2,410,800 Westar Energy Inc United States 60,000 3,238,800 Xcel Energy Inc United States 60,000 2,622,600 80,016,745 Total Common Stocks and Other Equity Interests (Cost $46,307,031) 85,884,484 8 Semiannual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Country Shares Value Convertible Preferred Stocks 0.0% † Transportation 0.0% † a,c CEVA Holdings LLC, cvt. pfd., A-1 United States 6 $ 1,980 a,c CEVA Holdings LLC, cvt. pfd., A-2 United States 388 89,334 Total Convertible Preferred Stocks (Cost $587,093) 91,314 Principal Amount* Corporate Bonds 84.6% Automobiles & Components 0.7% The Goodyear Tire & Rubber Co., senior bond, 5.00%, 5/31/26 United States $ 1,100,000 1,124,750 senior note, 5.125%, 11/15/23 United States 300,000 312,900 1,437,650 Banks 2.6% CIT Group Inc., senior note, 5.375%, 5/15/20 United States 500,000 536,250 senior note, 5.00%, 8/15/22. United States 1,200,000 1,275,000 d senior note, 144A, 6.625%, 4/01/18 United States 300,000 315,000 e Citigroup Inc., junior sub. bond, M, 6.30% to 5/15/24, FRN thereafter, Perpetual United States 1,100,000 1,163,250 e JPMorgan Chase & Co., junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, Perpetual United States 900,000 948,978 junior sub. bond, V, 5.00% to 7/30/19, FRN thereafter, Perpetual United States 1,100,000 1,107,986 5,346,464 Capital Goods 4.4% d Cloud Crane LLC, secured note, second lien, 144A, 10.125%, 8/01/24 United States 200,000 220,000 CNH Industrial Capital LLC, senior note, 3.875%, 10/15/21 United States 1,700,000 1,706,375 d Cortes NP Acquisition Corp., senior note, 144A, 9.25%, 10/15/24 United States 1,700,000 1,833,875 d HD Supply Inc., senior note, 144A, 5.75%, 4/15/24 United States 400,000 424,000 Navistar International Corp., senior bond, 8.25%, 11/01/21 United States 800,000 812,000 Oshkosh Corp., senior note, 5.375%, 3/01/22 United States 500,000 521,875 d Terex Corp., senior note, 144A, 5.625%, 2/01/25. United States 1,400,000 1,438,500 TransDigm Inc., senior sub. bond, 6.50%, 7/15/24 United States 1,000,000 1,035,000 senior sub. bond, 6.50%, 5/15/25 United States 100,000 102,625 senior sub. note, 6.00%, 7/15/22 United States 700,000 721,875 d senior sub. note, 144A, 6.50%, 5/15/25. United States 100,000 102,625 8,918,750 Commercial & Professional Services 1.0% United Rentals North America Inc., senior bond, 5.75%, 11/15/24 United States 1,400,000 1,489,250 senior bond, 5.875%, 9/15/26 United States 100,000 105,500 senior bond, 5.50%, 5/15/27 United States 500,000 512,280 2,107,030 Consumer Durables & Apparel 4.8% d Beazer Homes USA Inc., senior note, 144A, 8.75%, 3/15/22 United States 1,300,000 1,413,594 d Hanesbrands Inc., senior note, 144A, 4.625%, 5/15/24 United States 1,500,000 1,494,375 KB Home, senior bond, 7.50%, 9/15/22 United States 1,100,000 1,210,000 senior note, 4.75%, 5/15/19. United States 200,000 205,750 senior note, 7.00%, 12/15/21 United States 300,000 329,625 Newell Brands Inc., senior note, 5.00%, 11/15/23 United States 700,000 750,362 franklintempleton.com Semiannual Report 9 FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Principal Country Amount* Value Corporate Bonds (continued) Consumer Durables & Apparel (continued) PulteGroup Inc., senior bond, 5.00%, 1/15/27 United States $ 1,700,000 $ 1,704,675 d Taylor Morrison Communities Inc./Monarch Communities Inc., senior note, 144A, 5.25%, 4/15/21 United States 400,000 412,000 senior note, 144A, 5.875%, 4/15/23 United States 500,000 528,750 senior note, 144A, 5.625%, 3/01/24 United States 1,000,000 1,035,000 Toll Brothers Finance Corp., senior bond, 5.625%, 1/15/24. United States 700,000 747,250 9,831,381 Consumer Services 4.4% d 24 Hour Holdings III LLC, senior note, 144A, 8.00%, 6/01/22 United States 1,000,000 825,000 d,f Fontainebleau Las Vegas, senior secured bond, first lien, 144A, 11.00%, 6/15/15 United States 1,600,000 160 d International Game Technology PLC, senior secured bond, 144A, 6.50%, 2/15/25 United States 2,200,000 2,409,000 d KFC Holding Co./Pizza Hut Holdings LLC/Taco Bell of America LLC, senior note, 144A, 5.00%, 6/01/24 United States 600,000 617,460 senior note, 144A, 5.25%, 6/01/26 United States 600,000 621,750 d ROC Finance LLC/ROC Finance 1 Corp., senior secured note, first lien, 144A, 6.75%, 11/15/21 United States 1,700,000 1,768,000 d Silversea Cruise Finance Ltd., first lien, 144A, 7.25%, 2/01/25 Bahamas 500,000 523,750 d Wynn Las Vegas LLC/Wynn Las Vegas Capital Corp., senior bond, 144A, 5.50%, 3/01/25 . United States 1,300,000 1,322,750 d Wynn Macau Ltd., senior note, 144A, 5.25%, 10/15/21 Macau 800,000 820,000 8,907,870 Diversified Financials 3.4% E*TRADE Financial Corp., senior note, 5.375%, 11/15/22 United States 300,000 317,860 senior note, 4.625%, 9/15/23 United States 400,000 414,380 d MSCI Inc., senior note, 144A, 4.75%, 8/01/26 United States 600,000 604,800 Navient Corp., senior note, 4.875%, 6/17/19 United States 800,000 818,000 senior note, 6.625%, 7/26/21 United States 800,000 836,000 senior note, 7.25%, 9/25/23. United States 1,700,000 1,751,000 d Neuberger Berman Group LLC/Neuberger Berman Finance Corp., senior note, 144A, 5.875%, 3/15/22 United States 700,000 721,523 d Park Aerospace Holdings Ltd., senior note, 144A, 5.25%, 8/15/22 Ireland 700,000 730,625 senior note, 144A, 5.50%, 2/15/24 Ireland 700,000 730,625 6,924,813 Energy 9.7% f,g BreitBurn Energy Partners LP/BreitBurn Finance Corp., senior bond, 7.875%, 4/15/22 United States 200,000 144,000 senior note, 8.625%, 10/15/20 United States 600,000 432,000 California Resources Corp., d secured note, second lien, 144A, 8.00%, 12/15/22 United States 615,000 525,056 senior bond, 6.00%, 11/15/24 United States 15,000 11,625 senior note, 5.50%, 9/15/21. United States 10,000 7,600 Calumet Specialty Products Partners LP/Calumet Finance Corp., senior note, 7.75%, 4/15/23. United States 800,000 694,000 d senior note, 144A, 11.50%, 1/15/21 United States 300,000 348,750 f CGG SA, senior note, 6.50%, 6/01/21 France 400,000 193,000 f Chaparral Energy Inc., senior bond, 8.25%, 9/01/21 United States 200,000 205,000 senior bond, 7.625%, 11/15/22 United States 300,000 306,000 senior note, 9.875%, 10/01/20 United States 400,000 406,000 10 Semiannual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Principal Country Amount* Value Corporate Bonds (continued) Energy (continued) f CHC Helicopter SA, senior secured note, first lien, 9.25%, 10/15/20 Canada $ 1,350,000 $ 702,270 d Cheniere Corpus Christi Holdings LLC, senior secured note, 144A, 7.00%, 6/30/24 United States 600,000 675,000 senior secured note, first lien, 144A, 5.875%, 3/31/25 United States 1,000,000 1,062,500 CONSOL Energy Inc., senior note, 5.875%, 4/15/22 United States 300,000 294,000 senior note, 8.00%, 4/01/23. United States 600,000 628,500 Crestwood Midstream Partners LP/Crestwood Midstream Finance Corp., senior note, 6.25%, 4/01/23 United States 500,000 521,250 CSI Compressco LP/CSI Compressco Finance Inc., senior note, 7.25%, 8/15/22 United States 800,000 776,000 Energy Transfer Equity LP, senior note, first lien, 7.50%, 10/15/20 United States 1,200,000 1,354,500 senior secured bond, first lien, 5.875%, 1/15/24 United States 200,000 216,000 d,h EnQuest PLC, 144A, PIK, 7.00%, 4/15/22 United Kingdom 625,368 489,498 Ferrellgas LP/Ferrellgas Finance Corp., senior note, 6.75%, 6/15/23 United States 700,000 682,500 d Ferrellgas Partners LP/Ferrellgas Partners Finance Corp., senior note, 144A, 8.625%, 6/15/20. United States 800,000 792,000 Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 7.25%, 2/15/21. United States 600,000 612,750 d Murray Energy Corp., secured note, second lien, 144A, 11.25%, 4/15/21 United States 700,000 550,375 PBF Holding Co. LLC/PBF Finance Corp., first lien, 8.25%, 2/15/20. United States 1,200,000 1,228,500 QEP Resources Inc., senior bond, 5.375%, 10/01/22. United States 1,600,000 1,616,000 Sabine Pass Liquefaction LLC, first lien, 6.25%, 3/15/22 United States 200,000 225,866 first lien, 5.625%, 4/15/23 United States 500,000 550,510 Sanchez Energy Corp., senior note, 7.75%, 6/15/21. United States 800,000 824,000 senior note, 6.125%, 1/15/23 United States 100,000 96,500 d,h W&T Offshore Inc., second lien, 144A, PIK, 10.75%, 5/15/20 United States 275,482 242,540 senior secured note, third lien, 144A, PIK, 10.00%, 6/15/21. United States 246,533 171,560 Weatherford International Ltd., senior note, 5.125%, 9/15/20 United States 200,000 201,500 senior note, 7.75%, 6/15/21. United States 400,000 433,000 senior note, 4.50%, 4/15/22. United States 400,000 384,500 senior note, 8.25%, 6/15/23. United States 600,000 652,500 WPX Energy Inc., senior note, 8.25%, 8/01/23 United States 400,000 451,500 19,708,650 Food, Beverage & Tobacco 3.9% Constellation Brands Inc., senior bond, 4.75%, 11/15/24 United States 400,000 433,760 senior note, 4.25%, 5/01/23. United States 500,000 527,120 senior note, 4.75%, 12/01/25 United States 100,000 107,972 Cott Beverages Inc., senior note, 6.75%, 1/01/20 United States 600,000 621,000 d Dole Food Co. Inc., senior secured note, 144A, 7.25%, 5/01/19 United States 300,000 306,750 d JBS USA LLC/Finance Inc., senior bond, 144A, 5.875%, 7/15/24. United States 900,000 941,625 senior note, 144A, 8.25%, 2/01/20 United States 300,000 309,000 senior note, 144A, 7.25%, 6/01/21 United States 800,000 828,000 d Lamb Weston Holdings Inc., senior note, 144A, 4.625%, 11/01/24 United States 500,000 510,000 senior note, 144A, 4.875%, 11/01/26 United States 1,000,000 1,018,000 franklintempleton.com Semiannual Report 11 FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Principal Country Amount* Value Corporate Bonds (continued) Food, Beverage & Tobacco (continued) d Post Holdings Inc., senior bond, 144A, 5.00%, 8/15/26 United States $ 900,000 $ 869,063 senior note, 144A, 6.75%, 12/01/21 United States 500,000 536,875 senior note, 144A, 6.00%, 12/15/22 United States 300,000 318,000 senior note, 144A, 7.75%, 3/15/24 United States 100,000 111,500 senior note, 144A, 5.50%, 3/01/25 United States 400,000 408,500 7,847,165 Health Care Equipment & Services 5.2% Acadia Healthcare Co. Inc., senior note, 6.50%, 3/01/24 United States 400,000 426,000 CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States 300,000 294,750 senior note, 7.125%, 7/15/20 United States 400,000 378,000 senior note, 6.875%, 2/01/22 United States 200,000 176,750 senior secured note, first lien, 5.125%, 8/15/18 United States 121,000 121,768 DaVita Inc., senior note, 5.75%, 8/15/22 United States 500,000 523,125 d Envision Healthcare Corp., senior note, 144A, 6.25%, 12/01/24 United States 1,500,000 1,593,750 HCA Inc., senior bond, 5.875%, 5/01/23 United States 800,000 872,000 senior bond, 5.875%, 2/15/26 United States 1,400,000 1,503,600 senior secured bond, first lien, 5.875%, 3/15/22 United States 600,000 663,750 d MPH Acquisition Holdings LLC, senior note, 144A, 7.125%, 6/01/24 United States 1,300,000 1,404,000 Tenet Healthcare Corp., senior note, 5.00%, 3/01/19. United States 1,100,000 1,106,248 senior note, 5.50%, 3/01/19. United States 400,000 406,644 senior note, 8.125%, 4/01/22 United States 1,000,000 1,055,000 10,525,385 Materials 10.8% d American Builders & Contractors Supply Co. Inc., senior note, 144A, 5.625%, 4/15/21 United States 900,000 931,500 d,h ARD Finance SA, senior secured note, 144A, PIK, 7.125%, 9/15/23 Luxembourg 400,000 418,000 d Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 6.75%, 1/31/21 Luxembourg 400,000 415,000 senior note, 144A, 6.00%, 6/30/21 Luxembourg 500,000 519,375 d Axalta Coating Systems LLC, senior note, 144A, 4.875%, 8/15/24 United States 400,000 409,000 d Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18. Australia 800,000 844,000 d BlueScope Steel Ltd./BlueScope Steel Finance, senior note, 144A, 6.50%, 5/15/21 Australia 1,500,000 1,590,000 d Cemex SAB de CV, first lien, 144A, 5.70%, 1/11/25 Mexico 1,100,000 1,135,629 The Chemours Co., senior bond, 7.00%, 5/15/25 United States 200,000 218,250 senior note, 6.625%, 5/15/23 United States 1,100,000 1,178,375 d CVR Partners LP/CVR Nitrogen Finance Corp., secured note, second lien, 144A, 9.25%, 6/15/23. United States 1,000,000 1,073,750 d Eldorado Gold Corp., senior note, 144A, 6.125%, 12/15/20 Canada 500,000 516,250 d First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 Canada 631,000 649,930 senior note, 144A, 7.00%, 2/15/21 Canada 1,131,000 1,176,947 d Grinding Media Inc./MC Grinding Media Canada Inc., senior secured note, 144A, 7.375%, 12/15/23 United States 400,000 429,000 d Novelis Corp., senior bond, 144A, 5.875%, 9/30/26. United States 500,000 515,625 senior note, 144A, 6.25%, 8/15/24 United States 700,000 743,750 12 Semiannual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Principal Country Amount* Value Corporate Bonds (continued) Materials (continued) d Owens-Brockway Glass Container Inc., senior note, 144A, 5.00%, 1/15/22 United States $ 1,000,000 $ 1,043,750 senior note, 144A, 5.875%, 8/15/23 United States 500,000 537,812 d Platform Specialty Products Corp., senior note, 144A, 10.375%, 5/01/21 United States 200,000 225,250 senior note, 144A, 6.50%, 2/01/22 United States 900,000 945,000 d Rain CII Carbon LLC/CII Carbon Corp., second lien, 144A, 8.25%, 1/15/21 United States 500,000 516,250 Reynolds Group Issuer Inc./Reynolds Group Issuer LLC/Reynolds Group Issuer Luxembourg SA, first lien, 5.75%, 10/15/20 United States 500,000 515,625 d first lien, 144A, 5.125%, 7/15/23 United States 1,000,000 1,037,500 d senior note, 144A, 7.00%, 7/15/24 United States 200,000 215,500 d Sealed Air Corp., senior bond, 144A, 5.50%, 9/15/25 United States 400,000 428,000 senior note, 144A, 6.50%, 12/01/20 United States 400,000 452,000 Steel Dynamics Inc., senior bond, 5.50%, 10/01/24 United States 900,000 956,250 d senior bond, 144A, 5.00%, 12/15/26. United States 700,000 724,500 senior note, 5.125%, 10/01/21 United States 400,000 414,500 Summit Materials LLC/Summit Materials Finance Corp., senior note, 8.50%, 4/15/22 United States 1,000,000 1,125,000 21,901,318 Media 9.2% d Altice U.S. Finance I Corp., senior secured bond, 144A, 5.50%, 5/15/26 United States 900,000 932,625 AMC Networks Inc., senior note, 5.00%, 4/01/24. United States 900,000 910,692 Cablevision Systems Corp., senior note, 8.625%, 9/15/17 United States 700,000 722,750 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States 1,700,000 1,772,250 d senior bond, 144A, 5.75%, 2/15/26 United States 700,000 750,750 Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 United States 1,000,000 1,040,620 senior sub. note, 7.625%, 3/15/20 United States 700,000 707,875 CSC Holdings LLC, d senior bond, 144A, 5.50%, 4/15/27 United States 500,000 515,625 senior note, 6.75%, 11/15/21 United States 700,000 771,750 senior note, 5.25%, 6/01/24. United States 700,000 706,125 DISH DBS Corp., senior note, 6.75%, 6/01/21. United States 700,000 770,000 senior note, 7.75%, 7/01/26. United States 800,000 942,000 iHeartCommunications Inc., senior secured bond, first lien, 9.00%, 3/01/21. United States 1,300,000 1,057,875 senior secured note, first lien, 9.00%, 9/15/22 United States 100,000 80,875 d Nextstar Broadcasting Inc., senior note, 144A, 5.625%, 8/01/24 United States 600,000 615,000 d,g Radio One Inc., senior sub. note, 144A, 9.25%, 2/15/20 United States 500,000 472,500 d Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 United States 800,000 854,000 senior bond, 144A, 5.375%, 4/15/25. United States 700,000 717,724 Tegna Inc., senior bond, 6.375%, 10/15/23 United States 900,000 961,875 senior note, 5.125%, 7/15/20 United States 800,000 830,272 franklintempleton.com Semiannual Report 13 FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Principal Country Amount* Value Corporate Bonds (continued) Media (continued) d Univision Communications Inc., senior secured bond, first lien, 144A, 6.75%, 9/15/22 United States $ 358,000 $ 377,243 d Virgin Media Finance PLC, senior bond, 144A, 6.375%, 4/15/23 United Kingdom 300,000 316,500 d Virgin Media Secured Finance PLC, senior secured bond, 144A, 5.25%, 1/15/26 United Kingdom 500,000 506,875 senior secured bond, first lien, 144A, 5.50%, 1/15/25 United Kingdom 800,000 830,000 senior secured bond, first lien, 144A, 5.50%, 8/15/26 United Kingdom 200,000 205,478 d WMG Acquisition Corp., secured note, first lien, 144A, 5.00%, 8/01/23 United States 200,000 205,000 senior note, 144A, 5.625%, 4/15/22 United States 92,000 96,025 18,670,304 Pharmaceuticals, Biotechnology & Life Sciences 3.1% d Concordia International Corp., senior note, 144A, 7.00%, 4/15/23 Canada 900,000 360,000 senior secured note, first lien, 144A, 9.00%, 4/01/22 Canada 400,000 353,500 d Endo Finance LLC/Endo Ltd./Endo Finco Inc., senior bond, 144A, 6.00%, 2/01/25 United States 800,000 719,000 senior note, 144A, 6.00%, 7/15/23 United States 1,000,000 925,000 Horizon Pharma Inc., senior note, 6.625%, 5/01/23 United States 1,500,000 1,460,625 d Jaguar Holding Co. II/Pharmaceutical Product Development LLC, senior note, 144A, 6.375%, 8/01/23 United States 500,000 539,375 d Valeant Pharmaceuticals International, senior note, 144A, 6.375%, 10/15/20 United States 1,100,000 1,006,500 d Valeant Pharmaceuticals International Inc., senior bond, 144A, 6.125%, 4/15/25. United States 300,000 241,875 senior note, 144A, 5.625%, 12/01/21 United States 700,000 593,250 6,199,125 Real Estate 1.2% Equinix Inc., senior bond, 5.375%, 4/01/23 United States 1,300,000 1,355,250 senior bond, 5.875%, 1/15/26 United States 200,000 214,124 MPT Operating Partnership LP/MPT Finance Corp., senior bond, 5.25%, 8/01/26 United States 300,000 303,750 senior note, 6.375%, 3/01/24 United States 600,000 643,500 2,516,624 Retailing 1.0% Dollar Tree Inc., senior note, 5.75%, 3/01/23. United States 500,000 531,250 Netflix Inc., senior bond, 5.875%, 2/15/25 United States 1,100,000 1,196,250 d PetSmart Inc., senior note, 144A, 7.125%, 3/15/23 United States 300,000 295,125 2,022,625 Semiconductors & Semiconductor Equipment 1.0% d Microsemi Corp., senior note, 144A, 9.125%, 4/15/23 United States 500,000 578,750 Qorvo Inc., senior bond, 7.00%, 12/01/25. United States 1,300,000 1,443,000 2,021,750 Software & Services 3.2% d BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States 1,900,000 1,938,000 d First Data Corp., second lien, 144A, 5.75%, 1/15/24 United States 1,700,000 1,768,000 senior note, 144A, 7.00%, 12/01/23 United States 400,000 431,000 Infor (U.S.) Inc., senior note, 6.50%, 5/15/22 United States 1,700,000 1,776,500 d Symantec Corp., senior note, 144A, 5.00%, 4/15/25 United States 500,000 513,768 6,427,268 14 Semiannual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Principal Country Amount* Value Corporate Bonds (continued) Technology Hardware & Equipment 3.0% d Blackboard Inc., second lien, 144A, 9.75%, 10/15/21. United States $ 1,542,000 $ 1,576,695 i CDW LLC/CDW Fianance Corp., senior note, 5.00%, 9/01/25. United States 800,000 815,504 d CommScope Technologies Finance LLC, senior bond, 144A, 6.00%, 6/15/25 United States 900,000 967,500 d Diamond 1 Finance Corp./Diamond 2 Finance Corp., senior note, 144A, 5.875%, 6/15/21 United States 200,000 211,650 senior note, 144A, 7.125%, 6/15/24 United States 200,000 221,094 senior secured bond, first lien, 144A, 6.02%, 6/15/26 United States 200,000 220,921 senior secured note, first lien, 144A, 5.45%, 6/15/23 United States 300,000 324,514 Western Digital Corp., senior note, 10.50%, 4/01/24 United States 1,400,000 1,639,750 5,977,628 Telecommunication Services 7.5% d Block Communications Inc., senior note, 144A, 6.875%, 2/15/25 United States 400,000 424,040 CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States 300,000 315,000 senior bond, 5.625%, 4/01/25 United States 1,000,000 976,250 d Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda 900,000 799,875 d Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Bermuda 500,000 463,250 senior note, 144A, 6.75%, 3/01/23 Bermuda 300,000 276,134 d Hughes Satellite Systems Corp., senior bond, 144A, 6.625%, 8/01/26 United States 1,400,000 1,460,368 Intelsat Jackson Holdings SA, senior note, 7.50%, 4/01/21. Luxembourg 1,500,000 1,380,000 d Sprint Communications Inc., senior note, 144A, 9.00%, 11/15/18 United States 600,000 658,500 senior note, 144A, 7.00%, 3/01/20 United States 500,000 547,500 Sprint Corp., senior bond, 7.875%, 9/15/23 United States 500,000 557,500 senior bond, 7.125%, 6/15/24 United States 500,000 541,095 d Sprint Spectrum Co. LLC/Sprint Spectrum Co. II LLC, 144A, 3.36%, 3/20/23 United States 1,400,000 1,405,188 T-Mobile USA Inc., senior bond, 6.50%, 1/15/24 United States 200,000 215,400 senior bond, 6.375%, 3/01/25 United States 500,000 538,740 senior note, 6.542%, 4/28/20 United States 800,000 823,000 senior note, 6.125%, 1/15/22 United States 100,000 106,198 senior note, 6.00%, 4/15/24. United States 200,000 214,000 d Wind Acquisition Finance SA, secured note, second lien, 144A, 7.375%, 4/23/21 Italy 1,700,000 1,770,507 senior secured note, first lien, 144A, 4.75%, 7/15/20 Italy 300,000 306,375 d Zayo Group LLC/Zayo Capital Inc., senior note, 144A, 5.75%, 1/15/27. United States 1,400,000 1,483,720 15,262,640 Transportation 1.0% d Florida East Coast Holdings Corp., secured note, first lien, 144A, 6.75%, 5/01/19 United States 400,000 412,500 senior note, 144A, 9.75%, 5/01/20 United States 200,000 208,500 d XPO Logistics Inc., senior note, 144A, 6.125%, 9/01/23 United States 1,300,000 1,369,875 1,990,875 Utilities 3.5% Calpine Corp., senior bond, 5.75%, 1/15/25 United States 1,600,000 1,591,200 d senior secured bond, first lien, 144A, 7.875%, 1/15/23 United States 208,000 216,902 Dynegy Inc., senior bond, 7.625%, 11/01/24. United States 1,700,000 1,623,500 d InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 1,000,000 905,000 franklintempleton.com Semiannual Report 15 FRANKLIN UNIVERSAL TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Principal Country Amount* Value Corporate Bonds (continued) Utilities (continued) NRG Yield Operating LLC, senior bond, 5.375%, 8/15/24 United States $ 600,000 $ 618,000 d senior bond, 144A, 5.00%, 9/15/26 United States 900,000 886,500 Talen Energy Supply LLC, senior note, 6.50%, 6/01/25 United States 1,600,000 1,320,000 7,161,102 Total Corporate Bonds (Cost $169,161,475) 171,706,417 Shares Escrows and Litigation Trusts 0.0% † a,c Midstates Petroleum Co. Inc./Midstates Petroleum Co. LLC, Escrow Account United States 700,000 — a,c NewPage Corp., Litigation Trust United States 1,200,000 — a Penn Virginia Corp., Escrow Account. United States 700,000 14,000 a,c Vistra Energy Corp., Escrow Account United States 700,000 8,120 a Vistra Energy Corp., Escrow Account, TRA United States 11,988 17,383 Total Escrows and Litigation Trusts (Cost $62,248) 39,503 Total Investments before Short Term Investments (Cost $216,117,847) 257,721,718 Short Term Investments (Cost $3,419,941) 1.7% Money Market Funds 1.7% j,k Institutional Fiduciary Trust Money Market Portfolio, 0.17% United States 3,419,941 3,419,941 Total Investments (Cost $219,537,788) 128.6% 261,141,659 Notes Payable (29.5)% (59,956,952 ) Other Assets, less Liabilities 0.9% 1,893,697 Net Assets 100.0% $ 203,078,404 See Abbreviations on page 27. † Rounds to less than 0.1% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 9 regarding restricted securities. c Security has been deemed illiquid because it may not be able to be sold within seven days. At February 28, 2017, the aggregate value of these securities was $122,760, representing 0.1% of net assets. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund’s Board of Trustees. At February 28, 2017, the aggregate value of these securities was $87,430,027, representing 43.1% of net assets. e Perpetual security with no stated maturity date. f See Note 8 regarding defaulted securities. g At February 28, 2017, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. h Income may be received in additional securities and/or cash. i Security purchased on a when-issued basis. See Note 1(b). j See Note 4(c) regarding investments in affiliated management investment companies. k The rate shown is the annualized seven-day yield at period end. 16 Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN UNIVERSAL TRUST Financial Statements Statement of Assets and Liabilities February 28, 2017 (unaudited) Assets: Investments in securities: Cost - Unaffiliated issuers $ 216,117,847 Cost - Non-controlled affiliates (Note 4c) 3,419,941 Total cost of investments $ 219,537,788 Value - Unaffiliated issuers $ 257,721,718 Value - Non-controlled affiliates (Note 4c) 3,419,941 Total value of investments 261,141,659 Receivables: Investment securities sold 576,857 Dividends and interest 3,263,675 Total assets 264,982,191 Liabilities: Payables: Investment securities purchased 903,414 Management fees 161,367 Distributions to shareholders 804,214 Accrued interest (Note 3) 9,567 Senior fixed rate Notes, at par value of $60,000,000 less unamortized Note issuance costs of $43,048 (Note 3) 59,956,952 Accrued expenses and other liabilities 68,273 Total liabilities 61,903,787 Net assets, at value $ 203,078,404 Net assets consist of: Paid-in capital $ 172,984,952 Distributions in excess of net investment income (1,725,231 ) Net unrealized appreciation (depreciation) 41,603,871 Accumulated net realized gain (loss) (9,785,188 ) Net assets, at value $ 203,078,404 Shares outstanding 25,131,894 Net asset value per share. $ 8.08 franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report 17 FRANKLIN UNIVERSAL TRUST FINANCIAL STATEMENTS Statement of Operations for the six months ended February 28, 2017 (unaudited) Investment income: Dividends: Unaffiliated issuers $ 1,361,865 Non-controlled affiliates (Note 4c) 1,090 Interest 5,289,889 Total investment income 6,652,844 Expenses: Management fees (Note 4a) 953,908 Interest expense (Note 3) 856,217 Transfer agent fees 39,408 Custodian fees (Note 5) 960 Reports to shareholders 15,878 Professional fees. 29,173 Trustees’ fees and expenses. 3,501 Amortization of Note issuance costs (Note 3) 9,719 Other 33,829 Total expenses 1,942,593 Expense reductions (Note 5) (90 ) Expenses waived/paid by affiliates (Note 4c) (8,787 ) Net expenses 1,933,716 Net investment income 4,719,128 Realized and unrealized gains (losses): Net realized gain (loss) from investments (1,030,032 ) Net change in unrealized appreciation (depreciation) on investments 11,532,907 Net realized and unrealized gain (loss) 10,502,875 Net increase (decrease) in net assets resulting from operations $ 15,222,003 18 Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN UNIVERSAL TRUST FINANCIAL STATEMENTS Statements of Changes in Net Assets Six Months Ended February 28, 2017 Year Ended (unaudited) August 31, 2016 Increase (decrease) in net assets: Operations: Net investment income $ $ Net realized gain (loss) ) Net change in unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to shareholders from net investment income ) ) Net increase (decrease) in net assets Net assets: Beginning of period End of period $ $ Distributions in excess of net investment income included in net assets: End of period $ ) $ ) franklintempleton.com The accompanying notes are an integral part of these financial statements. | Semiannual Report 19 FRANKLIN UNIVERSAL TRUST FINANCIAL STATEMENTS Statement of Cash Flows for the six months ended February 28, 2017 (unaudited) Cash flow from operating activities: Dividends, interest and other income received $ 6,752,060 Operating expenses paid (1,038,838 ) Interest expense paid (861,000 ) Purchases of long-term investments (34,030,828 ) Sales and maturities of long-term investments. 35,428,070 Net purchases of short-term investments (1,424,141 ) Cash provided - operating activities 4,825,323 Cash flow used from financing activities - distributions to shareholders (4,825,323 ) Net increase (decrease) in cash. — Cash at beginning of period — Cash at end of period $ — Reconciliation of Net Increase (Decrease) in Net Assets Resulting from Operating Activities to Net Cash Provided by Operating Activities for the six months ended February 28, 2017 (unaudited) Net increase (decrease) in net assets resulting from operating activities $ 15,222,003 Adjustments to reconcile net increase (decrease) in net assets resulting from operating activities to net cash provided by operating activities: Amortization of Note issuance costs 9,719 Net amortization income 70,376 Reinvested dividends from short-term investments (1,090 ) Other investment transactions (82,520 ) Decrease in dividends and interest receivable 112,450 Increase in payables to affiliates, accrued expenses, and other liabilities 24,159 Decrease in cost of investments 1,003,133 Increase in unrealized appreciation on investments (11,532,907 ) Net cash provided by operating activities $ 4,825,323 20 Semiannual Report | The accompanying notes are an integral part of these financial statements. franklintempleton.com FRANKLIN UNIVERSAL TRUST Notes to Financial Statements (unaudited) 1. Organization and Significant Accounting Policies Franklin Universal Trust (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as a closed-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Senior fixed rate notes issued by the Fund are carried at cost. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of franklintempleton.com Semiannual Report 21 FRANKLIN UNIVERSAL TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 1. Organization and Significant Accounting Policies (continued) a. Financial Instrument Valuation (continued) the Funds portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds NAV is not calculated, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. b. Securities Purchased on a When-Issued Basis The Fund purchases securities on a when-issued basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Fund will generally purchase these securities with the intention of holding the securities, it may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. c. Income and Deferred Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund may be subject to foreign taxation related to income received, capital gains on the sale of securities and certain foreign currency transactions in the foreign jurisdictions in which it invests. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. When a capital gain tax is determined to apply, the Fund records an estimated deferred tax liability in an amount that would be payable if the securities were disposed of on the valuation date. The Fund may recognize an income tax liability related to its uncertain tax positions under U.S. GAAP when the uncertain tax position has a less than 50% probability that it will be sustained upon examination by the tax authorities based on its technical merits. As of February 28, 2017, the Fund has determined that no tax liability is required in its financial statements related to uncertain tax positions for any open tax years (or expected to be taken in future tax years). Open tax years are those that remain subject to examination and are based on each tax jurisdictions statute of limitation. d. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividend income is recorded on the ex-dividend date except for certain dividends from securities where the dividend rate is not available. In such cases, the dividend is recorded as soon as the information is received by the Fund. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with U.S. GAAP. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. e. Accounting Estimates The preparation of financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and 22 Semiannual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. f. Guarantees and Indemnifications Under the Funds organizational documents, its officers and trustees are indemnified by the Fund against certain liabilities arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. Currently, the Fund expects the risk of loss to be remote. 2. Shares of Beneficial Interest At February 28, 2017, there were an unlimited number of shares authorized ($0.01 par value). During the periods ended February 28, 2017 and August 31, 2016, there were no shares issued; all reinvested distributions were satisfied with previously issued shares purchased in the open market. Under the Board approved open-market share repurchase program, the Fund may purchase, from time to time, Fund shares in open-market transactions, at the discretion of management. During the periods ended February 28, 2017 and August 31, 2016, there were no shares repurchased. 3. Senior Fixed Rate Notes On August 28, 2013, the Fund issued $60 million principal amount of a new class of five-year senior fixed rate notes (Notes). The Notes bear interest, payable semi-annually, at a 4. Transactions with Affiliates rate of 2.87% per year, to maturity on August 28, 2018. The Notes are general unsecured obligations of the Fund and rank senior to trust shares and all existing or future unsecured indebtedness of the Fund. For the period ended February 28, 2017, total interest paid by the Fund on the Notes was $861,000. The Fund is required to maintain on a monthly basis a specified discounted asset value for its portfolio in compliance with guidelines established in the Notes agreement, and is required under the 1940 Act to maintain asset coverage for the Notes of at least 300%. The Fund has met these requirements during the period ended February 28, 2017. The issuance costs of $126,916 incurred by the Fund are deferred and amortized on an interest method basis over the term of the Notes. For the period ended February 28, 2017, the Fund amortized $9,719 of Notes issuance costs. Subject to certain restrictions and make whole premiums, the Fund may prepay the Notes at any time. At February 28, 2017, if the Notes were fully prepaid, the make whole premium related to the current balance of the Notes would have been approximately $1,162,000. The Fund employs an income-based approach to determine the fair value of the Notes, which uses the Notes current credit rating, remaining time to maturity, stated coupon rates, the current yield of a comparable asset, and a liquidity premium. At February 28, 2017, the estimated fair value of the Notes was approximately $60,741,000. The inputs used in determining the fair value of the Notes represent Level 3 in the fair value hierarchy. See Note 10 regarding fair value measurements for additional information about fair value hierarchy and Level 3 inputs. Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Fund are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Franklin Advisers, Inc. (Advisers) Investment manager Franklin Templeton Services, LLC (FT Services) Administrative manager franklintempleton.com Semiannual Report 23 FRANKLIN UNIVERSAL TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 4. Transactions with Affiliates (continued) a. Management Fees The Fund pays an investment management fee to Advisers of 0.75% per year of the average weekly managed assets. Managed assets are defined as the Funds gross asset value minus the sum of accrued liabilities, other than the principal amount of the Notes. b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Fund. The fee is paid by Advisers based on the Funds average daily net assets, and is not an additional expense of the Fund. c. Investments in Affiliated Management Investment Companies The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. Management fees paid by the Fund are waived on assets invested in the affiliated management investment companies, as noted in the Statement of Operations, in an amount not to exceed the management and administrative fees paid directly or indirectly by each affiliate. Prior to September 1, 2013, the waiver was accounted for as a reduction to management fees. During the period ended February 28, 2017, the Fund held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Institutional Fiduciary Trust Money Market Portfolio, 0.17% ) $ $ $  % a a Rounds to less than 0.1%. d. Interfund Transactions The Fund engaged in purchases and sales of investments with funds or other accounts that have common investment managers (or affiliated investment managers), directors, trustees or officers. During the period ended February 28, 2017, the purchase and sale transactions aggregated $0 and $529,125, respectively. 5. Expense Offset Arrangement The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the period ended February 28, 2017, the custodian fees were reduced as noted in the Statement of Operations. 6. Income Taxes For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At August 31, 2016, the Fund had capital loss carryforwards of $8,755,072 expiring in 2018. 24 Semiannual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) At February 28, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of defaulted securities and bond discounts and premiums. 7. Investment Transactions Purchases and sales of investments (excluding short term securities) for the period ended February 28, 2017, aggregated $34,934,242 and $36,004,927, respectively. 8. Credit Risk and Defaulted Securities At February 28, 2017, the Fund had 62.7% of its portfolio invested in high yield or other securities rated below investment grade and unrated securities, if any. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. The Fund held defaulted securities and/or other securities for which the income has been deemed uncollectible. At February 28, 2017, the aggregate value of these securities was $2,388,430, representing 0.9% of the Funds portfolio. The Fund discontinues accruing income on securities for which income has been deemed uncollectible and provides an estimate for losses on interest receivable. The securities have been identified in the accompanying Statement of Investments. 9. Restricted Securities The Fund invests in securities that are restricted under the Securities Act of 1933 (1933 Act) or which are subject to legal, contractual, or other agreed upon restrictions on resale. Restricted securities are often purchased in private placement transactions, and cannot be sold without prior registration unless the sale is pursuant to an exemption under the 1933 Act. Disposal of these securities may require greater effort and expense, and prompt sale at an acceptable price may be difficult. The Fund may have registration rights for restricted securities. The issuer generally incurs all registration costs. At February 28, 2017, the Fund held investments in restricted securities, excluding certain securities exempt from registration under the 1933 Act deemed to be liquid, as follows: Acquisition Shares Issuer Date Cost Value a Halcon Resources Corp. (Value is 0.2% of Net Assets) 6/29/12 - 8/29/13 $ $ a The Fund also invests in unrestricted securities or other investments in the issuer, valued at $9,289 as of February 28, 2017. franklintempleton.com Semiannual Report 25 FRANKLIN UNIVERSAL TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 10. Fair Value Measurements The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of February 28, 2017, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Energy. $ $  $ b $ Transportation   All Other Equity Investments c  b  Corporate Bonds  Escrows and Litigation Trusts  b Short Term Investments   Total Investments in Securities $ a Includes common and convertible preferred stocks as well as other equity investments. b Includes securities determined to have no value at February 28, 2017. c For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 11. Investment Company Reporting Modernization In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds financial statements and related disclosures. 26 Semiannual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 12. Subsequent Events The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. Abbreviations Selected Portfolio ADR American Depositary Receipt FRN Floating Rate Note PIK Payment-In-Kind TRA Tax Receivable Agreement Right franklintempleton.com Semiannual Report 27 FRANKLIN UNIVERSAL TRUST Annual Meeting of Shareholders March 24, 2017 An annual shareholders meeting of Franklin Universal Trust (Fund) was held on March 24, 2017. At the meeting, the holders of 20,396,118 shares of the Funds common stock were represented in person or by proxy, constituting a quorum. The following persons were elected by the shareholders to serve as Trustees of the Fund. The results of the voting at the meeting are as follows: % of % of Shares % of Outstanding Shares % of Outstanding Nominees For Voted Shares Withheld Voted Shares Harris J. Ashton % Mary C. Choksi % Edith E. Holiday % Gregory E. Johnson % Rupert H. Johnson, Jr. % J. Michael Luttig % Larry D. Thompson % John B. Wilson % 28 Semiannual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST Dividend Reinvestment and Cash Purchase Plan The Funds Dividend Reinvestment and Cash Purchase Plan (Plan) offers you a prompt and simple way to reinvest dividends and capital gain distributions in shares of the Fund. The Plan also allows you to purchase additional shares of the Fund by making voluntary cash payments. American Stock Transfer & Trust Company, LLC (Plan Agent), P.O. Box 922, Wall Street Station, New York, NY 10269-0560, acts as your Plan Agent in administering the Plan. You are automatically enrolled in the Plan unless you elect to receive dividends or distributions in cash. If you own shares in your own name, you should notify the Plan Agent, in writing, if you wish to receive dividends or distributions in cash. If the Fund declares a dividend or capital gain distribution payable either in cash or in stock of the Fund and the market price of shares on the valuation date equals or exceeds the net asset value, the Fund will issue new shares to you at the higher of net asset value or 95% of the then current market price. Whenever the Fund declares a distribution from capital gains or an income dividend payable in either cash or shares, if the net asset value per share of the Funds common stock exceeds the market price per share on the valuation date, the Plan Agent shall apply the amount of such dividend or distribution payable to participants to the purchase of shares (less their pro rata share of brokerage commissions incurred with respect to open market purchases in connection with the reinvestment of such dividend or distribution). If the price exceeds the net asset value before the Plan Agent has completed its purchases, the average purchase price may exceed the net asset value, resulting in fewer shares being acquired than if the Fund had issued new shares. All reinvestments are in full and fractional shares, carried to three decimal places. The Fund will not issue shares under the Plan at a price below net asset value. The Plan permits you on a voluntary basis to submit in cash payments of not less than $100 each up to a total of $5,000 per month to purchase additional shares of the Fund. It is entirely up to you whether you wish to buy additional shares with voluntary cash payments, and you do not have to send in the same amount each time if you do. These payments should be made by check or money order payable to American Stock Transfer & Trust Company, LLC and sent to American Stock Transfer & Trust Company, LLC, P.O. Box 922, Wall Street Station, New York, NY 10269-0560, Attn: Franklin Universal Trust. Your cash payment will be aggregated with the payments of other participants and invested on your behalf by the Plan Agent in shares of the Fund that are purchased in the open market. The Plan Agent will invest cash payments on approximately the 5th of each month in which no dividend or distribution is payable and, during each month in which a dividend or distribution is payable, will invest cash payments beginning on the dividend payment date. Under no circumstances will interest be paid on your funds held by the Plan Agent. Accordingly, you should send any voluntary cash payments you wish to make shortly before an investment date but in sufficient time to ensure that your payment will reach the Plan Agent not less than two business days before an investment date. Payments received less than two business days before an investment date will be invested during the next month or, if there are more than 30 days until the next investment date, will be returned to you. You may obtain a refund of any cash payment by written notice, if the Plan Agent receives the written notice not less than 48 hours before an investment date. There is no direct charge to participants for reinvesting dividends and capital gain distributions, since the Plan Agents fees are paid by the Fund. However, when shares are purchased in the open market, each participant will pay a pro rata portion of any brokerage commissions incurred. The Plan Agent will deduct a $5.00 service fee from each of your voluntary cash payments. The automatic reinvestment of dividends and capital gain distributions does not relieve you of any taxes which may be payable on dividends or distributions. In connection with the reinvestment of dividends and capital gain distributions, if the Fund issues new shares, shareholders receiving such shares generally will be treated as having a distribution equal to the market value of the shares received, and if shares are purchased on the open market, shareholders generally will be treated as having received a distribution equal to the cash distribution that would have been paid. The Fund does not issue new shares in connection with voluntary cash payments. All investments are in full and fractional shares, carried to three decimal places. If the market price exceeds the net asset value at the time the Plan Agent purchases the additional shares, you will receive shares at a price greater than the net asset value. franklintempleton.com Semiannual Report 29 FRANKLIN UNIVERSAL TRUST DIVIDEND REINVESTMENT AND CASH PURCHASE PLAN You will receive a monthly account statement from the Plan Agent showing total dividends and capital gain distributions, date of investment, shares acquired and price per share, and total shares of record held by you and by the Plan Agent for you. You are entitled to vote all shares of record, including shares purchased for you by the Plan Agent, and, if you vote by proxy, your proxy will include all such shares. As long as you participate in the Plan, the Plan Agent will hold the shares it has acquired for you in safekeeping, in its name or in the name of its nominee. This convenience provides added protection against loss, theft or inadvertent destruction of certificates. However, you may request that a certificate representing your Plan shares be issued to you. You may withdraw from the Plan without penalty at any time by notifying the Plan Agent, in writing, at the address above. If you withdraw, you will receive, without charge, stock certificates issued in your name for all full shares. The Plan Agent will convert any fractional shares you hold at the time of your withdrawal to cash at current market price and send you a check for the proceeds. If you hold shares in your own name, please address all notices, correspondence, questions, or other communications regarding the Plan to the Plan Agent at the address noted above. If your shares are not held in your name, you should contact your brokerage firm, bank, or other nominee for more information and to determine if your nominee will participate in the Plan on your behalf. The Fund or the Plan Agent may amend or terminate the Plan. You will receive written notice at least 90 days before the effective date of termination or of any amendment. In the case of termination, you will receive written notice at least 90 days before the record date of any dividend or capital gain distribution by the Fund. 30 Semiannual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST Shareholder Information Board Approval of Investment Management Agreements At an in-person meeting held on February 28, 2017 (Meeting), the Board of Trustees (Board) of the Fund, including a majority of the trustees who are not interested persons, as defined in the Investment Company Act of 1940 (Independent Trustees), reviewed and approved the continuance of the investment management agreement between Franklin Advisers, Inc. (Manager) and the Fund (Management Agreement) for an additional one-year period. The Independent Trustees received advice from and met separately with Independent Trustee counsel in considering whether to approve the continuation of the Management Agreement. In considering the continuation of the Management Agreement, the Board reviewed and considered information provided by the Manager at the Meeting and throughout the year at meetings of the Board and its committees. The Board also reviewed and considered information provided in response to a detailed set of requests for information submitted to the Manager by Independent Trustee counsel on behalf of the Independent Trustees in connection with the annual contract renewal process. In addition, prior to the Meeting, the Independent Trustees held a telephonic contract renewal meeting at which the Independent Trustees conferred amongst themselves and Independent Trustee counsel about contract renewal matters. The Board reviewed and considered all of the factors it deemed relevant in approving the continuance of the Management Agreement, including, but not limited to: (i) the nature, extent, and quality of the services provided by the Manager; (ii) the investment performance of the Fund; (iii) the costs of the services provided and profits realized by the Manager and its affiliates from the relationship with the Fund; (iv) the extent to which economies of scale are realized as the Fund grows; and (v) whether fee levels reflect these economies of scale for the benefit of Fund investors. In approving the continuance of the Management Agreement, the Board, including a majority of the Independent Trustees, determined that the existing management fees are fair and reasonable and that the continuance of such Management Agreement is in the interests of the Fund and its shareholders. While attention was given to all information furnished, the following discusses some primary factors relevant to the Boards determination. Nature, Extent and Quality of Services The Board reviewed and considered information regarding the nature, extent and quality of investment management services provided by the Manager and its affiliates to the Fund and its shareholders. This information included, among other things, the qualifications, background and experience of the senior management and investment personnel of the Manager; the structure of investment personnel compensation; oversight of third-party service providers; investment performance reports and related financial information for the Fund (including its share price discount to net asset value); reports on expenses and shareholder services; legal and compliance matters; risk controls; pricing and other services provided by the Manager and its affiliates; and management fees charged by the Manager and its affiliates to U.S. funds and other accounts, including managements explanation of differences among accounts where relevant. The Board noted managements continual efforts and expenditures in establishing effective business continuity plans and developing strategies to address areas of heightened concern in the mutual fund industry, such as cybersecurity, derivatives and liquidity risk management. The Board also reviewed and considered the benefits provided to Fund shareholders of investing in a fund that is part of the Franklin Templeton family of funds. The Board noted the financial position of Franklin Resources, Inc. (FRI), the Managers parent, and its commitment to the mutual fund business as evidenced by its continued introduction of new funds, reassessment of the fund offerings in response to the market environment and project initiatives and capital investments relating to the services provided to the Fund by the Franklin Templeton Investments (FTI) organization. Following consideration of such information, the Board was satisfied with the nature, extent and quality of services provided by the Manager and its affiliates to the Fund and its shareholders. Fund Performance The Board reviewed and considered the performance results of the Fund over various time periods ended December 31, 2016. The Board considered the performance returns for the Fund in comparison to the performance returns of mutual funds deemed comparable to the Fund included in a universe (Performance Universe) selected by Broadridge Financial Solutions, Inc. (Broadridge), an independent provider of investment company data. The Board received a description of the methodology used by Broadridge to select the mutual funds included in a Performance Universe. The Board also reviewed and franklintempleton.com Semiannual Report 31 FRANKLIN UNIVERSAL TRUST SHAREHOLDER INFORMATION considered Fund performance reports provided and discussions that occurred with portfolio managers at Board meetings throughout the year. A summary of the Fund’s performance results is below. The Performance Universe for the Fund included the Fund and all leveraged closed-end high yield (leveraged) funds. The Board noted that the Fund’s annualized income return for the one-, three-, five- and 10-year periods was below the median of its Performance Universe. The Board also noted that the Fund’s annualized total return for the five-year period was below the median of its Performance Universe, but for the one-, three-and 10-year periods was above the median of its Performance Universe. The Board concluded that the Fund’s performance was acceptable and in keeping with its investment objective of high current income consistent with preservation of capital. In doing so, the Board noted that the Fund’s annualized income return for each of the one-, three-, five- and 10-year periods, while below the median, exceeded 6%. Comparative Fees and Expenses The Board reviewed and considered information regarding the Fund’s actual total expense ratio and its various components, including management fees; underlying fund expenses, if any; investment-related expenses; and other non-management fees. The Board considered the actual total expense ratio and, separately, the contractual management fee rate (Management Rate) of the Fund in comparison to the median ratio and median Management Rate, respectively, of other mutual funds deemed comparable to and with a similar expense structure as the Fund selected by Broadridge (Expense Group). Broadridge fee and expense data is based upon information taken from the fund’s most recent annual report, which reflects historical asset levels that may be quite different from those currently existing, particularly in a period of market volatility. While recognizing such inherent limitation and the fact that expense ratios and Management Rates generally increase as assets decline and decrease as assets grow, the Board believed the independent analysis conducted by Broadridge to be an appropriate measure of comparative fees and expenses. The Broadridge Management Rate includes administrative charges. The Board received a description of the methodology used by Broadridge to select the mutual funds included in the Expense Group. The Expense Group for this Fund included the Fund and 11 other high yield (leveraged) closed-end funds. The Board noted that the Management Rate for the Fund was below the median of its Expense Group, and its actual total expense ratio was above the median of its Expense Group. The Board concluded that the Management Rate charged to the Fund is fair and reasonable and noted that the Fund’s actual total expense ratio excluding investment-related expenses and taxes was below the median of its Expense Group. Profitability The Board reviewed and considered information regarding the profits realized by the Manager and its affiliates in connection with the operation of the Fund. In this respect, the Board considered the Fund profitability analysis provided by the Manager that addresses the overall profitability of FTI’s U.S. fund business, as well as its profits in providing investment management and other services to each of the individual funds during the 12-month period ended September 30, 2016, being the most recent fiscal year-end for FRI. The Board noted that although management continually makes refinements to its methodologies used in calculating profitability in response to organizational and product-related changes, the overall methodology has remained consistent with that used in the Fund’s profitability report presentations from prior years. Additionally, the Fund’s independent registered public accounting firm has been engaged by the Manager to periodically review the reasonableness of the allocation methodologies to be used solely by the Fund’s Board with respect to the profitability analysis. The Board noted management’s belief that costs incurred in establishing the infrastructure necessary for the type of mutual fund operations conducted by the Manager and its affiliates may not be fully reflected in the expenses allocated to the Fund in determining its profitability, as well as the fact that the level of profits, to a certain extent, reflected operational cost savings and efficiencies initiated by management. The Board also noted management’s expenditures in improving shareholder services provided to the Fund, as well as the need to implement systems and meet additional regulatory and compliance requirements resulting from recent SEC and other regulatory requirements. The Board also considered the extent to which the Manager and its affiliates might derive ancillary benefits from fund operations, including revenues generated from transfer agent services, potential benefits resulting from personnel and systems enhancements necessitated by fund growth, as well as increased leverage with service providers and counterparties. Based upon its consideration of all these factors, the Board concluded that the level of profits realized by the Manager and its affiliates from providing services to the Fund was not excessive in view of the nature, quality and extent of services provided to the Fund. 32 Semiannual Report franklintempleton.com FRANKLIN UNIVERSAL TRUST SHAREHOLDER INFORMATION Economies of Scale The Board reviewed and considered the extent to which the Manager may realize economies of scale, if any, as the Fund grows larger and whether the Fund’s management fee structure reflects any economies of scale for the benefit of shareholders. The Board believes that the Manager’s ability to realize economies of scale and the sharing of such benefit is a more relevant consideration in the case of an open-end fund whose size increases as a result of the continuous sale of its shares. A closed-end fund such as the Fund does not continuously offer shares, and growth following its initial public offering will primarily result from market appreciation, which benefits its shareholders. While believing economies of scale to be less of a factor in the context of a closed-end fund, the Board believes at some point an increase in size may lead to economies of scale that should be shared with the Fund and its shareholders and intends to monitor future growth of the Fund accordingly. Conclusion Based on its review, consideration and evaluation of all factors it believed relevant, including the above-described factors and conclusions, the Board unanimously approved the continuation of the Management Agreement for an additional one-year period. Proxy Voting Policies and Procedures The Fund’s investment manager has established Proxy Voting Policies and Procedures (Policies) that the Fund uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Fund’s complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Fund’s proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commission’s website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Fund files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commission’s website at sec.gov. The filed form may also be viewed and copied at the Commission’s Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. franklintempleton.com Semiannual Report 33 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. (2) The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. N/A Item 5. Audit Committee of Listed Registrants. Members of the Audit Committee are: Mary C. Choksi, J. Michael Luttig, Larry D. Thompson and John B. Wilson. Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. The board of trustees of the Fund has delegated the authority to vote proxies related to the portfolio securities held by the Fund to the Fund's investment manager, Franklin Advisers, Inc. in accordance with the Proxy Voting Policies and Procedures (Policies) adopted by the investment manager. The investment manager has delegated its administrative duties with respect to the voting of proxies for securities to the Proxy Group within Franklin Templeton Companies, LLC (Proxy Group), an affiliate and wholly owned subsidiary of Franklin Resources, Inc. All proxies received by the Proxy Group will be voted based upon the investment manager’s instructions and/or policies. The investment manager votes proxies solely in the best interests of the Fund and its shareholders. To assist it in analyzing proxies of equity securities, the investment manager subscribes to Institutional Shareholder Services, Inc. (ISS), an unaffiliated third-party corporate governance research service that provides in-depth analyses of shareholder meeting agendas, vote recommendations, vote execution services, ballot reconciliation services, recordkeeping and vote disclosure services. In addition, the investment manager subscribes to Glass, Lewis & Co., LLC (Glass Lewis), an unaffiliated third-party analytical research firm, to receive analyses and vote recommendations on the shareholder meetings of publicly held U.S. companies, as well as a limited subscription to its international research. Also, the investment manager has a supplemental subscription to Egan-Jones Proxy Services (Egan-Jones), an unaffiliated third party proxy advisory firm, to receive analyses and vote recommendations. Although analyses provided by ISS, Glass Lewis, Egan-Jones, and/or another independent third party proxy service provider (each a “Proxy Service”) are thoroughly reviewed and considered in making a final voting decision, the investment manager does not consider recommendations from a Proxy Service or any third party to be determinative of the investment manager's ultimate decision. Rather, the investment manager exercises its independent judgment in making voting decisions. As a matter of policy, the officers, directors/trustees and employees of the investment manager and the Proxy Group will not be influenced by outside sources whose interests conflict with the interests of the Fund and its shareholders. Efforts are made to resolve all conflicts in the best interests of the investment manager’s clients. Material conflicts of interest are identified by the Proxy Group based upon analyses of client, distributor, broker-dealer and vendor lists, information periodically gathered from directors and officers, and information derived from other sources, including public filings. In situations where a material conflict of interest is identified, the Proxy Group may vote consistent with the voting recommendation of a Proxy Service; or send the proxy directly to the Fund's board or a committee of the board with the investment manager's recommendation regarding the vote for approval. Where a material conflict of interest has been identified, but the items on which the investment manager’s vote recommendations differ from a Proxy Service relate specifically to (1) shareholder proposals regarding social or environmental issues, (2) “Other Business” without describing the matters that might be considered, or (3) items the investment manager wishes to vote in opposition to the recommendations of an issuer’s management, the Proxy Group may defer to the vote recommendations of the investment manager rather than sending the proxy directly to the Fund's board or a board committee for approval. To avoid certain potential conflicts of interest, the investment manager will employ echo voting, if possible, in the following instances: (1) when the Fund invests in an underlying fund in reliance on any one of Sections 12(d) (1) (E), (F), or (G) of the 1940 Act, the rules thereunder, or pursuant to a SEC exemptive order thereunder; (2) when the Fund invests uninvested cash in affiliated money market funds pursuant to the rules under the 1940 Act or any exemptive orders thereunder (“cash sweep arrangement”); or (3) when required pursuant to the Fund’s governing documents or applicable law. Echo voting means that the investment manager will vote the shares in the same proportion as the vote of all of the other holders of the underlying fund’s shares. The recommendation of management on any issue is a factor that the investment manager considers in determining how proxies should be voted. However, the investment manager does not consider recommendations from management to be determinative of the investment manager’s ultimate decision. As a matter of practice, the votes with respect to most issues are cast in accordance with the position of the company's management. Each issue, however, is considered on its own merits, and the investment manager will not support the position of the company's management in any situation where it deems that the ratification of management’s position would adversely affect the investment merits of owning that company’s shares. Engagement with issuers. The investment manager believes that engagement with issuers is important to good corporate governance and to assist in making proxy voting decisions. The investment manager may engage with issuers to discuss specific ballot items to be voted on in advance of an annual or special meeting to obtain further information or clarification on the proposals. The investment manager may also engage with management on a range of environmental, social or corporate governance issues throughout the year. Investment manager’s proxy voting policies and principles The investment manager has adopted general proxy voting guidelines, which are summarized below. These guidelines are not an exhaustive list of all the issues that may arise and the investment manager cannot anticipate all future situations. In all cases, each proxy and proposal (including both management and shareholder proposals) will be considered based on the relevant facts and circumstances on a case-by-case basis. Board of directors. The investment manager supports an independent, diverse board of directors, and prefers that key committees such as audit, nominating, and compensation committees be comprised of independent directors.
